This cause is pending before the court on relator’s motion to strike objections and brief in support filed by the respondent.
Upon consideration thereof, it is ordered that the motion is denied. Relator is permitted to file an answer to respondent’s objections and brief in support within ten days of the date of this order. If relator files an answer on or before ten days from the date of this order, relator will be permitted to participate in oral argument, which is scheduled for February 15, 2011.